            Case 3:16-cv-01442-SRU Document 79 Filed 10/18/18 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


 HORROR, INC., a Massachusetts     Case No.: 3:16-cv-01442-SRU
 corporation; and MANNY COMPANY, a
 Connecticut Limited Partnership,  October 18, 2018
 Plaintiffs,

 - against -

 VICTOR MILLER, an individual; and
 DOES 1 through 10, inclusive,

 Defendants.




                               NOTICE OF APPEAL


 Edmund J. Ferdinand, III (ct21287)      Bonnie E. Eskenazi (CA SBN 119401)
 jferdinand@24iplg.com                   BEskenazi@GreenbergGlusker.com
 Alexander R. Malbin (ct27273)           Julia R. Haye (CA SBN 198138)
 amalbin@24iplg.com                      JHaye@GreenbergGlusker.com
 Jessica S. Rutherford (ct29419)         GREENBERG GLUSKER FIELDS
 jrutherford@24iplg.com                  CLAMAN & MACHTINGER LLP
 FERDINAND IP, LLC                       1900 Avenue of the Stars, 21st Floor
 1221 Post Road East, Suite 302          Los Angeles, California 90067-4590
 Westport, Connecticut 06880             Telephone: (310) 553-3610
 Telephone: (203) 557-4224               Fax: (310) 553-0687
 Fax: (203) 905-6747                     (Admission Pro Hac Vice)

                                         Attorneys for Plaintiffs and Counterclaim
                                         Defendants Horror, Inc. and Manny
                                         Company




08226-00016/3090596.1
            Case 3:16-cv-01442-SRU Document 79 Filed 10/18/18 Page 2 of 3



         Notice is hereby given that Plaintiffs Horror, Inc. and Manny Company (“Plaintiffs”) in

the above-named case, hereby appeal to the United States Court of Appeals for the Second

Circuit from the final judgment entered in this action on September 28, 2018.



Dated: October 18, 2018
                                              Respectfully submitted,

                                                By:
 Edmund J. Ferdinand, III (ct21287)                   BONNIE E. ESKENAZI (SBN 119401)
 jferdinand@24iplg.com                                BEskenazi@GreenbergGlusker.com
 Alexander R. Malbin (ct27273)                        JULIA R. HAYE (SBN 198138)
                                                      JHaye@GreenbergGlusker.com
 amalbin@24iplg.com
                                                      GREENBERG GLUSKER FIELDS
 Jessica S. Rutherford (ct29419)                      CLAMAN & MACHTINGER LLP
 jrutherford@24iplg.com                               1900 Avenue of the Stars, 21st Floor
 FERDINAND IP, LLC                                    Los Angeles, California 90067-4590
 1221 Post Road East, Suite 302                       Telephone: 310.553.3610
 Westport, Connecticut 06880                          Fax: 310.553.0687
 Telephone: (203) 557-4224                            (Admission Pro Hac Vice)
 Fax: (203) 905-6747
                                                    Attorneys for Plaintiffs,
                                                    Horror, Inc. and Manny Company




                                                1
08226-00016/3090596.1
            Case 3:16-cv-01442-SRU Document 79 Filed 10/18/18 Page 3 of 3



                                CERTIFICATE OF SERVICE



         I hereby certify that on October 18, 2018, a true and correct copy of the foregoing

NOTICE OF APPEAL was filed electronically. Notice of this filing will be sent to those who

are currently on the list to receive e-mail notices by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.




                                                 By:
 EDMUND J. FERDINAND, III                              BONNIE E. ESKENAZI (SBN 119401)
 (ct21287)                                             BEskenazi@GreenbergGlusker.com
 jferdinand@24iplg.com                                 JULIA R. HAYE (SBN 198138)
                                                       JHaye@GreenbergGlusker.com
 ALEXANDER R. MALBIN (ct29419)
                                                       GREENBERG GLUSKER FIELDS
 amalbin@24iplg.com                                    CLAMAN & MACHTINGER LLP
 JESSICA S. RUTHERFORD (ct27273)                       1900 Avenue of the Stars, 21st Floor
 jrutherford@24iplg.com                                Los Angeles, California 90067-4590
 129 Post Road East                                    Telephone: 310.553.3610
 Westport, Connecticut 06880                           Fax: 310.553.0687
 Telephone: 203.557.4224                               (Admission Pro Hac Vice)
 Fax: 203.905.6747
                                                     Attorneys for Plaintiffs,
                                                     Horror, Inc. and Manny Company




                                                 2
08226-00016/3090596.1
